rrcTEv
       IN CLERKS OFFICE-      X
                                                                        This opinion was
                                                                         filed for record
RffREMS COUiTr. STATE OF VSNSmSKIt
                                                                   ai/fAM on~^
    c/" DL_ - -
-^(XXa I^aAaA)                                                         Susan L. Carlson
        ctHf jusarice
                                                                      Supreme Court Clerk




         IN THE SUPREME COURT OF THE STATE OF WASHINGTON




 STATE OF WASHINGTON,
                                                        No. 96884-5
                             Petitioner,

          V.                                            En Banc


 DAVID JOSEPH BROWN,

                             Respondent.                Filed     PEC 2 6 2019
                                                 J


          MADSEN,J.—We are asked to decide whether the phrase "when required" in

 ROW 46.61.305(2) compels drivers to use their signal every time they turn or change

 lanes on a roadway. We hold that it does. The plain language of ROW 46.61.305

 requires drivers to ensure turns and lane changes are done safely and with an appropriate

 turn signal. ROW 46.61.305(1). The phrase "when required" relates to the manner in

 which the required signal is made—continuously during not less than the last 100 feet

 traveled. ROW 46.61.305(l)-(2). Because David Brown did not signal continuously

 while his vehicle turned left through an intersection, he violated RCW 46.61.305.
 No. 96884-5




 Accordingly, we reverse the Court of Appeals and remand the case for further

 proceedings.

                                         BACKGROUND


        On the evening of March 22, 2015, Brown was driving his truck in Kennewick,

 Washington. Clerk's Papers(CP)at 11, 73.' State patrol officers observed Brown turn

 right onto a four-lane street. While turning, the left side tires of Brown's truck briefly

 crossed the white dashed divider line before moving back into the correct lane.

 Eventually, Brown activated his left turn signal and moved his truck left while the signal

 blinked multiple times before shutting off. Brown again signaled his intent to change

 lanes, moving into the designated left turn lane while the turn signal blinked twice and

then ceased. CP at 12; see also Ex. 1 (law enforcement dashboard camera recording).

 Brown approached and stopped at a red light; he did not reactivate his left turn signal at

the light or while executing the left turn. State patrol officers had been driving behind

Brown through the lane changes and turn, and the officers initiated a traffic stop. After

his breath test showed 0.26 breath alcohol content. Brown was arrested for driving under

the influence.


        In district court. Brown moved to suppress evidence gathered during the traffic

stop. Among other things, the State argued that Brown violated RCW 46.61.305 for

failing to continuously signal his intent to turn left. The court concluded that a driver is


'Brown and the State largely rely on the district court's findings of fact for the record in this
case. These findings were adopted by the superior court, and neither party challenged them
below. See State v. Brown,1 Wn. App. 2d 121, 127, 432 P.3d 1241 (2019). The findings are
therefore verities on appeal. State v. Hill, 123 Wn.2d 641, 644, 870 P.2d 313 (1994).
No. 96884-5



not required to reactivate a turn signal when entering a turn-only lane and, thus, the state

patrol officers had no cause to stop Brown. Without the breath alcohol concentration

evidence. Brown's case was dismissed. The district court denied reconsideration.

       The State appealed, and the superior court upheld the district court's decision that

Brown's wide right turn and lane changes were proper but reversed the conclusion that he

did not need to continuously signal his intent to turn left under RCW 46.61.305. Brown

appealed only this holding. Br. of Appellant at 3-4(Wash. Ct. App. No. 35304-4-III

(2018))(assigning error to superior court holding on RCW 46.61.305). The Court of

Appeals reversed the superior court and concluded that .305 requires a signal only when

public safety is affected. Because Brown was in a turn-only lane that did notjeopardize

public safety, no signal was required. State v. Brown,7 Wn. App. 2d 121, 123, 135-36,

432 P.3d 1241 (2019). Chief Judge Lawrence-Berrey dissented, reasoning that a signal

must be continuous under the plain language of RCW 46.61.305. Id. at 140-42. The

State moved for discretionary review here, which we granted. State v. Brown, 193 Wn.2d

1025 (2019).

                                       ANALYSIS


      To determine whether Brown's failure to continuously signal his intent to turn

violated RCW 46.61.305, we must first interpret the phrase "when required" in RCW

46.61.305(2).

      The meaning of a statute is a question of law we review de novo. Lake v.

Woodcreek Homeowners Ass'n, 169 Wn.2d 516, 526, 243 P.3d 1283(2010)(citing
No. 96884-5



Rozner v. City ofBellevue, 116 Wn.2d 342, 347, 804 P.2d 24 (1991)). "Our fundamental

purpose in construing statutes is to ascertain and carry out the intent ofthe legislature.

We determine the intent of the legislature primarily from the statutory language. In the

absence of ambiguity, we will give effect to the plain meaning of the statutory language."

In re Marriage ofSchneider, 173 Wn.2d 353, 363, 268 P.3d 215 (2011)(citations

omitted). In determining whether a statute conveys a plain meaning,"that meaning is

discerned from all that the Legislature has said in the statute and related statutes which

disclose legislative intent about the provision in question." Dep't ofEcology v. Campbell

& Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4(2002).

       An undefined term is "given its plain and ordinary meaning unless a contrary

legislative intent is indicated." Ravenscroft v. Wash. Water Power Co., 136 Wn.2d 911,

920-21, 969 P.2d 75 (1998). If the statute is susceptible to more than one reasonable

interpretation, it is ambiguous and the court "may resort to statutory construction,

legislative history, and relevant case law for assistance in discerning legislative intent."

Christensen v. Ellsworth, 162 Wn.2d 365, 373, 173 P.3d 228 (2007).

       RCW 46.61.305 states:


       When signals required—Improper use prohibited. (1)No person shall
       turn a vehicle or move right or left upon a roadway unless and until such
       movement can be made with reasonable safety nor without giving an
       appropriate signal in the manner hereinafter provided.
              (2) A signal of intention to turn or move right or left when required
       shall be given continuously during not less than the last one hundred feet
       traveled by the vehicle before turning.
No. 96884-5



(Emphasis added.) "When required" is not defined in section .305 or Title 46. Brown

contends the phrase implies there are instances when signaling is not required. Suppl. Br.

of Resp't at 6-7; Br. of Appellant at 7(Wash. Ct. App. No. 35304-4-III (2018)). Thus, he

argues, interpreting RCW 46.61.305 as always requiring a signal renders the phrase

meaningless. The Court of Appeals largely agreed, noting that we must construe statutes

to give effect to all the language used. Brown,1 Wn. App. 2d at 135 (citing Cannabis

Action Coal. v. City ofKent, 180 Wn. App. 455, 477, 322 P.3d 1246 (2014)). Because

the words "when required" were used, lawmakers contemplated circumstances when turn

signals are not required. Id. at 136. To that end, the Court of Appeals read .305(1) as

concerned primarily with public safety. Id. Consequently, the court reasoned that a

signal under .305(2) is required only when public safety is implicated by .305(1). Id. If a

turn can be made safely without a signal, no signal is required. Id. Because Brown was

in a turn-only lane and no other traffic was affected, he could safely turn and no signal

was needed. Id.


       The plain language of.305(1) sets out two requirements: safe movement and use

of an appropriate signal. See State v. Lemus Lemus, 103 Wn. App. 94, 99, 11 P.3d 326

(2000)("Paraphrased in the affirmative, RCW 46.61.305(1) plainly means that the driver

must make a lane change safely and with an appropriate signal."). The signal

requirement in .305(1) is modified by the prepositional phrase "in the manner hereinafter

provided." Subsection .305(2) then describes the manner of signaling: a signal of

intention to turn or move when required shall be given continuously for not less than the
No. 96884-5




last 100 feet traveled by a vehicle. This provision sets out the manner of giving a turn

signal; it does not describe when a signal is required.

       As the State explains, signaling is always required on roadways. Pet. for Review

at 7-8. RCW 46.61.305 does not regulate movement on other types of roads, such as

private roads or parking lots. In the unrelated State v. Brown, a driver turned right out of

a parking lot without signaling. 119 Wn. App. 473, 475, 81 P.3d 916 (2003). The Court

of Appeals explained that the plain language of.305(1) applies to vehicles moving or

turning upon a roadway, not onto a roadway. Id. The Brown court recognized that RCW

46.61.305 contains different requirements for vehicles traveling on different types of

roads. Pet. for Review at 7-8. Thus,"when required" has meaning; signals are required

when a turn or lane change is executed on a roadway.

       Brown offers a conceivable but not reasonable interpretation of.305's "when

required" when the phrase is read in context with subsection (1). Lake, 169 Wn.2d at 526

(plain meaning is discerned from the ordinary meaning of the language and the context of

the statute in which that provision is found); Burton v. Lehman, 153 Wn.2d 416, 423, 103

P.3d 1230(2005)("[A] statute is not ambiguous merely because different interpretations

are conceivable."). Brown's interpretation conflates .305(1) and (2). It also merges the

safety requirement with the signal requirement-—^presumably no turn or lane change will

be executed unless it can be done safely, and a turn or lane change done safely will never

require a signal.
No. 96884-5



       Brown's interpretation also ignores its implications for public safety. One purpose

of a turn signal is to alert other drivers and pedestrians of one's intent to change lanes as

well as to turn right or left. See ROW 46.61.305(1). Brown's interpretation relies on

driver perception but does not account for the perceptions of other drivers and

pedestrians. Blind corners and unprotected left turns with oncoming traffic abound;

pedestrians may or may not cross streets depending on the presence of a car's turn signal;

and, failing to signal may lead other drivers to think it safe to change lanes or turn

themselves.


       Brown would presumably argue that his reading of.305 covers these situations

because a lane change or turn must always be done safely. That is, when other traffic or

pedestrians are present, public safety is implicated and a signal is required. But such an

interpretation presumes the driver is aware of other traffic or pedestrians. Tragically, this

is not always the case. See, e.g.,Niven v. MacDonald,72 Wn.2d 93, 431 P.2d 724(1967)

(a driver failed to look for possible traffic immediately before beginning a left turn across

a passing lane and collided with another vehicle); Nat'L SAFETY COUNCIL,

Understanding the Distracted Brain 2(2012)(distracted drivers may look at but

not see objects); CHRISTOPHER Chabris & Daniel Simons,The Invisible Gorilla 22-

26(2010)(noting that humans often fail to notice unexpected objects in plain sight

known as "inattentional blindness"). Leaving the decision to use a signal to the

perception of individual drivers undermines the ultimate purpose of traffic laws:

preventing accidents and encouraging highway safety. See Pudmaroffv. Allen, 138
No. 96884-5



Wn.2d 55, 65, 977 P.2d 574(1999)(citing RCW 46.90.005); see also EDWARD C.

Fisher, Vehicle Traffic Law 41 (Robert L. Donigan ed., 1961)(motor vehicle laws are

meant to prevent accidents and promote the safe and orderly flow of traffic). The State's

interpretation, on the other hand, recognizes that whenever a driver intends to turn or

change lanes, a signal is required—eliminating the potential for "driver error," as

described above.


       The plain language of RCW 46.61.305 is sufficiently clear to discern legislative

intent. The phrase "when required" refers to the manner of providing a required signal

whenever a driver is traveling on a roadway. Here, Brown signaled once to enter the left-

tum-only lane. While the turn-only lane may have indicated to drivers behind Brown

(i.e., the state patrol ear)that he intended to turn, neither nearby nor oncoming traffic was

alerted because Brown did not continuously signal. A turn-only lane has markings on the

street, but they may not be visible to oncoming traffic—^made more obscure by the cars

covering them and by the time of day, 10 p.m. in this case.

       This interpretation of.305(2) is bolstered by the unrelated State v. Brown, as well

as cases from other jurisdictions. In State v. Fasteen, 2007 ND 162,^ 10, 740 N.W.2d

60,63, the North Dakota Supreme Court concluded the phrase "when required" in its

nearly identical signaling provision "refers to the giving of a signal as an intention to turn

or move right or left 'upon a roadway' as required under subseetion (1)."^ The Supreme


2 N.D. Cent. Code § 39-10-38 (1987):
       1. No person may turn a vehicle or move right or left upon a roadway unless and
          until such movement can be made with reasonable safety without giving an
          appropriate signal in the manner hereinafter provided.


                                              8
No. 96884-5




Court of Kansas held its identical signaling statute^ requires "anyone turning a vehicle

must provide 'an appropriate signal'—^namely, a turn signal given continuously for at

least 100 feet before the turn. The statute does not provide any exception to this rule."

State V. Greever, 286 Kan. 124, 138, 183 P.3d 788 (2008); see also State v. Lawman,82

Ohio App. 3d 831, 835,613 N.E.2d 692(1992); State v. Kelly, 229 Or. App. 461,472,

211 P.3d932(2009).

       The three cases Brown cites in support of his argument are distinguishable because

the signaling statutes at issue in those cases contain meaningfully different language than

ROW 46.61.305. In Grindeland v. Montana, section 61-8-336(1) of the Montana Code

Annotated stated that a person shall not turn a vehicle "'without giving an appropriate

signal... in the event any other traffic may be affected by such movement.'" 306 Mont.

262,265, 32 P.3d 767(2001)(alteration in original). The statute specifically ties giving

an "appropriate signal" to "in the event any other traffic may be affected by" a turn. Id.

RCW 46.61.305(1) lacks this "other traffic affected" language. The same is true for

United States v. Mariscal—the Arizona signaling statute at issue there contained the

same language as Montana, that "'[a] person shall not so turn any vehicle without giving



       2. A signal ofintention to tum or move right or left when required must be given
          continuously during not less than the last one hundred feet[30.48 meters]
          TRAVELED BY THE VEHICLE BEFORE TURNING.
^ Kan. Stat. Ann. § 8-1548(1974)provides in relevant part:
      (a) No person shall tum a vehicle or move right or left upon a roadway unless and
          until such movement can be made with reasonable safety, nor without giving
          an appropriate signal in the manner hereinafter provided.
      (b) A signal ofintention to tum or move right or left when required shall be given
          continuously during not less than the last one hundred (100)feet traveled by
          the vehicle before tuming.
No. 96884-5



an appropriate signal in the manner provided by this artiele in the event any other traffic

may be affected by the movement.'" 285 F.3d 1127, 1131 (9th Cir. 2002)(alteration in

original)(quoting Ariz. Rev. Stat. § 28-754(A)). United States v. Caseres contains the

same language as Arizona and is similarly distinguishable. 533 F.3d 1064, 1068 (9th Cir.

2008)(citing Cal. Veh. Code § 22107). Suppl. Br. of Resp't at 8-9.''

                                         CONCLUSION


       The plain language ofROW 46.61.305 requires a driver to signal his or her intent

to turn or change lanes on a roadway. The phrase "when required" relates to the manner

in which that signal is made. Brown did not continuously signal his intent to turn left;

therefore he violated ROW 46.61.305. This is the only issue before the court.

Accordingly, we reverse the Court of Appeals and remand the case for further

proceedings consistent with this opinion.




 Brown also cites Bowers v. State, 221 Ga. App. 886,473 S.E.2d 201 (1996), in support. Suppl.
Br. of Resp't at 6. Bowers, like Grindeland, Mariscal, and Caseras, is distinguishable from
Washington's signaling statute. At issue in Bowers was Georgia Code Annotated § 40-6-123.
Subsection (a) ofthe statute is similar to RCW 46.61.305(1): "No person shall . . . change lanes
or move right or left upon a roadway unless and until such movement can be made with
reasonable safety. No person shall so tum any vehicle without giving an appropriate and timely
signal in the manner provided in this Code section." Subsection(b) of the Georgia code,
however, contains important differences to RCW 46.61.305(2). Subsection 40-6-123(b) provides
that a signal "to tum right or left or change lanes when required shall be given continuously for a
time sufficient to alert the driver ofa vehicle proceeding from the rear in the same direction or a
driver of a vehicle approaching from the opposite direction." (Emphasis added.) Unlike -123(b),
.305(2)'s "when required" lacks language specifying its purpose to alert oncoming and
proceeding vehicles.


                                                10
No. 96884-5




WE CONCUR:




^aMhA/i/i^< OQ

                       u?

              /




                  11